IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                                   No. 02-30636
                                 Summary Calendar
                              _____________________

ERIC GANT,
                                                      Plaintiff - Appellant,

                                       versus

CADDO BOSSIER ASSOCIATION FOR
RETARDED CHILDREN, also known as
A R C Caddo Bossier,
                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (01-CV-1527)
_________________________________________________________________
                         November 27, 2002

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

      Eric    Gant   appeals     the   district    court’s    summary    judgment

dismissing his claims of racially discriminatory failure to promote

and   retaliatory     discharge.        In   a   thorough    and   well-reasoned

opinion, the district court held that Gant’s former employer, Caddo

Bossier Association for Retarded Children, was entitled to summary

judgment because Gant did not offer any evidence that his former

employer’s proffered reason for failing to promote him -- that is,

that the candidate selected was better qualified than Gant -- was

a   pretext   for    racial    discrimination.       With    regard     to   Gant’s

      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
retaliation claim, the district court held that Gant did not engage

in any “protected activity.”

     Based on our consideration of the briefs and our de novo

review of    the   summary    judgment     record,   we   conclude   that   the

district court committed no reversible error in granting summary

judgment    in   favor   of   Caddo   Bossier   Association    for   Retarded

Children.    We therefore AFFIRM the summary judgment, essentially

for the reasons stated in the district court’s Memorandum Ruling.

See Gant v. Caddo Bossier Association for Retarded Children a/k/a

The ARC of Caddo-Bossier, No. 01-1527 (W.D. La. May 22, 2002).

                                                           A F F I R M E D.




                                       2